PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/056,781
Filing Date: 29 Feb 2016
Appellant(s): Sarikaya, Ruhi



__________________
Brent R. Lindon
Reg. No. 67,424
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/06/2020  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The appellant on page 13 line 28-31 of the appeal brief argued following “As described in more detail below, the cited references do not disclose, teach, or suggest building a condition semantic frame, building an action semantic frame, and providing the condition semantic frame to a first domain application and the action semantic frame to a second domain application.”. 
Regarding the first part of the above mentioned arguments, the appellant further stated that “a) The cited references do not disclose or teach “build a condition semantic frame for the condition portion based on the trigger type and the tagged  keyword in the condition portion,” as claimed.
First, the cited references, alone or in any combination, do not disclose or teach “build a condition semantic frame for the condition portion based on the trigger type and the tagged keyword in the condition portion” as recited in claim 1. (emphasis added). In the Final Office action, the Office splits this concept and relies upon Vora as allegedly disclosing “build a condition semantic frame for the condition portion based on the trigger type” (See e.g., Office Action, page 3) and Lin to allegedly teach “and the tagged keyword.””.
Appellant’s above mentioned arguments are not found persuasive for the following reasons;
  Firstly, constructing a condition semantic frame is no more than a label means for organizing query data/parameters to determine if a particular condition is met or not;  and Vora similarly performs the exact same function by collecting relevant data/query parameters for making a query to verify if a particular condition is met or not. Vora in paragraph 0117 and element 410 of Fig. 4 discloses a node (i.e. frame) for condition precedent which evaluates fulfillment of a condition for performing specified actions in a conditional query. Where paragraph 0115 further discloses a query structure equivalent to action/condition semantic framework as following “According to ontology 334, a structured query for auto response domain 400 includes parameters such as {specified sender 404}, {details 414}, and {action type 416}. For example, using a structured query, such as {auto response, specified sender=parents, details=address of user's apartment and “will call back,” action type=SMS or text message}”
Secondly, Vora on paragraph 0169 discloses how context or trigger type such as time, location or other context type are being used for response detection. 
And lastly, tagging keyword aspect is taught by Lin in paragraph 0027 by disclosing how keywords are being tagged by their semantic meanings such as action or verb non action etc.. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate 
The appellant further on page 14 line 23-28 stated that “Vora does not identify any trigger type for the condition precedent”.
Above mentioned arguments have been fully considered but the examiner respectfully disagrees as Vora in paragraph 0169 teaches various trigger type such as “when” for time trigger, “upon” for triggers depending on detecting any condition precedent’s outcome. 
 But for the argued limitation “determine a trigger type for the condition portion”, paragraph 0071-0078 of Gruber have been cited in the Final office action mailed on 11/06/2020. Where Gruber teaches evaluation of various trigger type as following “The foregoing examples of location triggers can be categorized as “arrival triggers,” such as are found in user input to “Remind me to do X when I arrive at Y.” Another type of location trigger is a “departure trigger,” an example of which is found in the user command to “Remind me to do X when I leave work” or “ . . . when I leave here”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the trigger type of a conditional queries of Vora into the process of determination of various trigger types of Gruber to produce an expected result of identifying trigger types. The modification would be obvious because one of ordinary skill in the art would be motivated to 
The appellant further on page 15 line 20-26 stated that, “b) The cited references do not disclose or teach “build an action semantic frame for the action portion based on the intent and the tagged keyword in the action portion” as cla-imed.
Second, none of the cited references, alone or in any combination, disclose or teach “build[ing] an action semantic frame for the action portion based on the intent and the tagged keyword in the action portion” as recited in claim 1.”.  
Related to paragraph 0074 and 0078, Vora in paragraph 0115 detailed out how an action semantic frame is being constructed for task execution to fulfil intents. Disclosed mapping of parameters in a query structure (semantic frame) such as “sender=parents”, “details=address of user’s apartment” and “action type=SMS or text message” sends out a text message to user’s parents in the event when subsequent communication is from user’s parents as following “For example, using a structured query, such as {auto response, specified sender=parents, details=address of user's apartment and “will call back,” action type=SMS or text message}”. 
Vora further in paragraph 0074 and 0078 discloses identification of actionable intents which represent the task to be performed by digital assistant and further executing the task flow to fulfill the inferred intent.  Whereas, Lin in paragraph 0027 teaches labeling action related Keywords into action tags as following “action verb” for formulating query execution plan as following “The semantic feature refers to a semantic tag corresponding to the keyword that identifies the meaning or purpose of the keyword. In some embodiments, various semantic tags includes an Action tag to identify the keyword as an action verb”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identified words or token of a query of Vora and Gruber into the tagged keywords of Lin to produce an expected result of labeling intent and action key words. The modification would be obvious because one of ordinary skill in the art would be motivated to identify and tag intent and action keywords to compile an action query structure (action semantic frame) based on the tagged keywords.
The appellant argues on page 17 line 9-17 of the Appeal Brief that “c) The cited references do not disclose or teach using two applications to complete the conditional request—one application for the conditional portion (e.g., the IF portion) and one application for the action portion (e.g., the DO portion).
Third, the cited references, alone or in any combination, do not disclose or teach “based on the condition semantic frame, identify a first domain application to identify when the trigger type is satisfied; based on the action semantic frame, identify a second domain application to satisfy the intent; and providing the condition semantic frame to the first domain application and provide the action semantic frame to the second domain application,” as recited in claim 1.”. 
The examiner respectfully disagrees with above mentioned arguments as Vora in paragraph 0118 and its connected paragraph 0116 discloses identifying the incoming communication means (i.e., first application) such as phone call, email etc. (which executes via their respective application) for figuring out the subsequent communication. This subsequent incoming communication is being used for verifying the specified sender in the query structure (i.e., condition semantic frame) disclosed by Vora as following “For example, using a structured query, such as {auto response, specified sender=Varun, specified action=sending an informative message, details=the user will be online in 15 minutes, specified incoming communication type=SMS or text message}”.
Vora further in the same paragraph discloses that upon satisfying the condition precedent (which is, if the specified “sender=Varun” in the condition structure) performing the specified task (“specified action=sending an informative message”) which is texting recipient Varun using a default or most frequent means of communication (second application). Where, texting or communicating Varun using most frequent means of communication requires identifying a means of communication application (second application) such as Phone call, Texting etc. applications as dictated by the action part of the framework (action semantic framework) disclosed by Vora as following “specified action=sending an informative message, details=the user will be online in 15 minutes, specified incoming communication type=SMS or text message}”.
Regarding independent claim 14, the appellant on page 19 line 1-11 of the Appeal Brief stated that, “a) The cited references do not disclose or teach “wherein the first intent is identified based on the first tagged keyword and the second intent is identified based on the second tagged keyword” as claimed.
First, the cited references, alone or in any combination, do not disclose or teach “wherein the first intent is identified based on the first tagged keyword and the second intent is identified based on the second tagged keyword” as recited in claim 14. In the Final Office Action, the Office relies upon paragraphs [0074] and [0078] of Vora as allegedly disclosing “wherein the first intent is identified based on the first tagged keyword and the second intent is identified based on the second tagged keyword.””.

Appellant’s above mentioned arguments not found persuasive as Vora in paragraph 0074 and 0078 discloses that keywords are being tagged or associated to actionable intents so that intents (first intent, second intent etc.) can be identified as following “sequence of words or tokens (or token sequence) generated by STT  processing module 330, and attempts to associate the token sequence with one or more actionable intents recognized by the digital assistant. An “actionable intent” represents a task that can be performed by the digital assistant and has an associated task flow implemented in task flow models 344.”.
Vora further in a related paragraph 0137 discloses that two intents of an action part of a conditional query are being processed as following, where first intent is sending a text and second intent is sending a meeting invite to a recipient  “the user asks the digital assistant, “If Swapnil tries to contact me, let him know I'm in a meeting and propose a meeting during a time that I'm available this afternoon” In this example, after determining that a subsequent incoming communication is received from Swapnil (e.g., based on the address book associated with the user), the digital assistant composes a message to Swapnil stating, “I'm in a meeting right let's meet at 4 PM to discuss client matters” and sends a calendar invite to Swapnil for 4 PM this afternoon.” .
Therefore, from the above disclosure of Vora, it is evident that first and second intents are being identified by their corresponding tagged keywords which designate them as actionable intents.
The appellant further on page 20 line 29-30 through page 21 line 1-4 repeated the similar argument presented on page 17 line 9-17 of the Appeal Brief “b) The cited references do not disclose or teach “based on the condition semantic frame, identify a first domain application to identify when the trigger type is satisfied; based on the action semantic frame, identifying a second domain application to satisfy the intent; and provide the condition semantic frame to the first domain application and provide the action semantic frame to the second application” as claime., and in response the examiner likes to point out that, Vora in paragraph 0118 and its connected paragraph 0116 disclose receiving a subsequent communication such as email, phone call, text message etc. and determining whether the sender of a subsequent incoming communication is the specified sender to verify if the sender is the specified sender in the query structure. This disclosure strongly implies selection or identification of application such as email, phone or text to verify if trigger condition is satisfied. 
Vora further in the same paragraph discloses that upon satisfying the condition precedent performing the specified task which is texting recipient Suzie using a default or most frequent means of communication. Therefore, the aforementioned disclosure of Vora explicitly teaching a way to determine an application to use for performing the action part of a conditional query. 
Regarding dependent claim 2 and 8 the appellant on page 22 line 23-28 stated about reference Raindrop as following “Appellant notes that a Raindrop reference is cited as teaching one or more features of claim 8. In addition to no identification information provided for the Raindrop reference, there is no motivation for combining Raindrop with Vora, Gruber, and Lin. For at least this reason, the Office Action has failed to establish a prima facie case of obviousness under 35 U.S.C. § 103(a) and the rejection of claim 8 should be reconsidered and withdrawn.”.
The examiner acknowledges the typo regarding reference Raindrop but, likes to point out that the limitation of segmenting a conditional query in condition and action portion in claim 8 has already been taught by Vora for a similar claim limitation in the independent claim 7 which claim 8 depends on. Further, as presented in the final office action mailed on 11/6/2020, Vora in paragraph 0106 and 0117 discloses how condition and action portions are identified in a conditional query.  Therefore, the examiner maintains his position regarding claim 2 and 8.
The appellant further on page 23 line 1-5 stated that “In addition, the Office cites paragraph [0027] of Lin as allegedly disclosing inter alia, “grouping each of individual words that are tagged with the condition tag or the both tag into the condition portion; and grouping each of individual words that are tagged with the action tag or the both tag into the action portion.” However, the Office has not provided any indication as to which portion of paragraph [0027] teaches such features.”. 
In response to the above mentioned arguments the examiner likes to point out following portion of paragraph 0027 of Lin that discloses tagging keywords into different types such as “Action tag”, non-action tag or any other type to identify keywords by their semantic meaning as following “The semantic feature refers to a semantic tag corresponding to the keyword that identifies the meaning or purpose of the keyword. In some embodiments, various semantic tags includes an Action tag to identify the keyword as an action verb, a Product tag to identify the keyword as a product, a Brand tag to identify the keyword as a brand, a Model tag to identify the keyword as a model, etc. In some embodiments, an Other tag is used to identify a keyword that is neither an action, a product, a brand, nor a model”.
The appellant on page 24 line 13-17 further argued regarding claim 21 that “nowhere does Vora disclose or teach where at least where the condition semantic frame and the action semantic frame are converted into a format understandable by the first application and the second application. There is no disclosure or teaching related to converting the condition semantic frame and/or the action semantic frame in paragraph [0096] of Vora. As there is no indication, and the Office Action has not stated as much, that Vora teaches such features”. 
Appellant’s above mentioned arguments have been fully considered but not found persuasive as Vora in paragraph 0096 discloses generating any service requests (which could be conditional or action such as map search, phone call, setting calendar entry)  needs to be in accordance/compliance with service requirements prior to invoke them as following “service processor 346 can act on behalf of task flow processor 342 to make a phone call, set a calendar entry, invoke a map search, invoke or interact with other user applications installed on the user device……In some embodiments, the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among services models 348. Service processor 346 accesses the appropriate service model for a service and generates requests for the service in accordance with the protocols and APIs required by the service according to the service model”.

For the above reason, it is believed that the rejections should be sustained.

Respectfully submitted.
/ABDULLAH A DAUD/Examiner, Art Unit 2164                                                                                                                                                                                                        
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164   

/RYAN M STIGLIC/Primary Examiner                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.